Citation Nr: 1432780	
Decision Date: 07/22/14    Archive Date: 07/29/14

DOCKET NO.  10-44 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection or fibromyalgia.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel






INTRODUCTION

The Veteran had active military service from July 1982 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

This case was brought before the Board in July 2013, at which time the instant claim was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  

In January 2014, the RO granted service connection for a depressive disorder. This issue is no longer on appeal.

The appeal is again REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims service connection for fibromyalgia, which he asserts had its onset during active service, manifested by various aches and pains.  Two VA medical opinions have been obtained during the course of the instant appeal.  Unfortunately, neither opinion is adequate for the purposes of determining service connection.  Therefore, another remand, with additional delay, is required.

The first opinion, obtained in January 2010, notes the Veteran's complaints of muscle aches and joint pain since childhood.  Therefore, it appears the negative etiological opinion contained therein is based on the Veteran's fibromyalgia preexisting his period of active service.  However, the Board notes that the October 1981 Report of Medical Examination, performed at service entry, notes no diagnosis of a musculoskeletal disability.  Therefore, the Veteran is presumed sound at service entrance unless there is clear and unmistakable evidence rebutting this presumption.  See 38 U.S.C.A. § 1111 (West 2002).  Thus, the January 2010 negative opinion may be afforded no probative weight.

An addendum opinion, obtained in December 2013, also finds the Veteran's fibromyalgia neither occurred in nor was caused by military service.  While not explicitly stated, this opinion appears to be based on the fact that private medical records dated as recently as August 2010 do not explicitly note a diagnosis of fibromyalgia.  However, the Board notes that, regardless of the date of initial diagnosis, which a November 2009 VA examination report notes to be as early as 1991, service connection is warranted if the evidence establishes that the disability was incurred in service.  See 38 C.F.R. § 3.303(d) (2013).  Therefore, the December 2013 etiological opinion, which is based solely on a post-service diagnosis without further elaboration, may not be relied upon for the purposes of determining service connection.  

Once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As such, a new medical opinion must be obtained to determine whether the Veteran's fibromyalgia is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the physician that provided the December 2013 VA opinion or, if he is unavailable, to another VA examiner with the appropriate expertise, for an addendum opinion regarding the etiology of the Veteran's fibromyalgia.  If the examiner determines that an additional physical examination of the Veteran would be beneficial, one is to be arranged.  Following a review of the entire virtual and paper claims folder and physical examination of the Veteran (if deemed necessary), the examiner is requested to provide an opinion as to whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's current fibromyalgia was incurred in or is otherwise etiologically related to active service.  

In providing this opinion, the examiner is instructed to presume the Veteran sound at service entry, and may not base a negative opinion solely on a post-service initial diagnosis.  

A full and complete rationale must be provided for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



